Case 3:20-cv-11059-MAS-LHG Document 19 Filed 11/10/20 Page 1 of 12 PageID: 204




 November 10, 2020

 Via ECF

 Hon. Lois H. Goodman
 United States Magistrate Judge
 Clarkson S. Fisher Federal Building
 402 E. State Street
 Trenton, New Jersey 08608

        Re:     In re: Bank of Nova Scotia Spoofing Litig.,
                Civil Action No. 20-11059(MAS)(LHG)

 Dear Judge Goodman:

         Pursuant to the Court’s October 29, 2020 Text Order (ECF No. 16), the parties to the above-
 referenced action hereby submit this joint letter regarding the discovery dispute set forth in
 Plaintiffs’ letter dated October 28, 2020. (ECF No. 15.) Pursuant to the Court’s Order, the parties
 have met and conferred concerning the dispute, but remain unable to agree as to the production by
 the Bank of Nova Scotia Defendants of documents previously produced to government regulators.1
 Both Plaintiffs and Defendants set forth their respective positions below.

               RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

         1.      Plaintiffs in the above-captioned action filed complaints against Defendants
 starting in August 2020. Those complaints allege violations of the Commodity Exchange Act
 (“CEA”) and the common law of unjust enrichment, asserting that Defendants manipulated gold,
 silver, platinum and palladium futures and options on those futures contracts between January 1,
 2008 and July 31, 2016. In particular, the complaints allege Defendants employed the
 manipulative device known as “spoofing.”

        2.     The complaints were filed shortly after Defendant The Bank of Nova Scotia
 (“BNS”) entered into a Deferred Prosecution Agreement (“DPA”) with the Department of Justice
 (the “DOJ”) concerning trading practices by certain BNS traders in the precious metals markets.
 See Ex. A (DPA).

        3.   Defendant BNS separately resolved related issues with the Commodity Futures
 Trading Commissioner (the “CFTC”)

       4.      In connection with the DOJ and CFTC investigations, Defendants produced
 documents to the respective regulators.




 1
        During this same meet and confer, the parties agreed to exchange proposed ESI protocols
 and protective orders, which they have done and are in the process of negotiating.
Case 3:20-cv-11059-MAS-LHG Document 19 Filed 11/10/20 Page 2 of 12 PageID: 205

 Hon. Lois H. Goodman
 November 10, 2020
 Page 2


        5.      On October 29, 2020, the Court ordered that the cases be consolidated and the
 deadline for Defendants “to answer or otherwise move with respect to any of the complaints is
 extended until 45 days after the filing of a consolidated amended complaint.” (ECF No. 17, p. 2)

        6.      Plaintiffs have proposed to file a consolidated amended complaint 60 days
 following receipt of the DOJ and CFTC documents.2

        7.      On October 28, 2020, Plaintiffs submitted a letter to the Court requesting immediate
 production to Plaintiffs of the Government Productions. The Court directed the parties to meet
 and confer further and, if necessary, to submit a joint letter concerning that issue.

        8.      On Monday, November 2, counsel for Plaintiffs and Defendants held another meet-
 and-confer on the topic, exchanging their positions. As they were unable to come to a resolution,
 they now submit their arguments below.

         PLAINTIFFS’ POSITION AS TO THE GOVERNMENT PRODUCTIONS

         Plaintiffs request that the Court compel Defendants to produce the Government
 Productions as soon as reasonably practicable, and that Plaintiffs be permitted to file their
 consolidated amended complaint 60 days after receipt of the Government Productions. Plaintiffs
 seek a limited and well-defined category of documents that Defendants previously compiled,
 reviewed and produced for a criminal proceeding, the key facts of which may be encompassed in
 their entirety by this case. The targeted request is consistent with early-stage requests granted by
 courts in other class actions that paralleled or followed on government investigations. Plaintiffs at
 this time are not asking for any further discovery, even though there is no stay in place. By
 refusing to produce the Government Productions until after Plaintiffs file a consolidated amended
 complaint (and after a ruling on any motion to dismiss addressed to that complaint), Defendants
 here are effectively imposing a stay without showing the good cause required, based primarily on
 their groundless speculation that Plaintiffs’ forthcoming consolidated complaint will be dismissed
 with prejudice without their ever having produced the disputed documents. See Maher Terminals,
 LLC v. Port Auth. of N.Y. & N.J., C.A. No. 12-6090, 2013 WL 2253532, at *2 (D.N.J. May 22,
 2013). The mere filing of a dispositive motion does not constitute good cause. Udeen v. Subaru
 of Am., Inc., 378 F. Supp. 3d 330, 332 (D.N.J. 2019).

        In fact, courts generally disfavor staying discovery because delayed discovery creates case
 management problems and can lead to unnecessary litigation expenses and problems. See High 5
 Games, LLC v. Marks, 2:13-cv-07161, 2018 WL 4462477, at *2 (D.N.J. Sept. 18, 2018); Spathos
 v. Smart Payment Plan, LLC, C.A. No. 15-8014, 2016 WL 9211648, at *1 (D.N.J. April 25, 2016).
 Defendants do not even attempt to meet the standard for the drastic remedy of imposing a total
 stay of discovery. But, more importantly, Plaintiffs at this time are only seeking previously
 produced, highly relevant documents (the Government Productions) and nothing more.


 2
        The documents produced to the DOJ and to the CFTC are referred to collectively herein as
 the “Government Productions.”
Case 3:20-cv-11059-MAS-LHG Document 19 Filed 11/10/20 Page 3 of 12 PageID: 206

 Hon. Lois H. Goodman
 November 10, 2020
 Page 3


         Against this very narrow request- even when no stay of discovery is in effect or mandated-
 Defendants’ primary argument has been “burden” – that producing documents that were already
 culled and produced to the DOJ and to the CFTC will somehow be burdensome. However, in light
 of their having previously compiled, reviewed and produced the documents, their re-producing
 them to Plaintiffs will impose a burden on Defendants that is small fraction of the burden imposed
 by a production from scratch. See, e.g., Transcript of Proceedings re: Conference, Anastasio v.
 Total Power North Am., Inc., 1:15-cv-9689, ECF No. 78 (S.D.N.Y. July 27, 2016) (rejecting
 defendants’ claims that producing past regulatory productions was disproportionate, finding such
 an order imposed “very little” burden or cost); In re Platinum and Palladium Commodities Litig.,
 No. 1:10-cv-03617, 2010 WL 11578945, at *1 (S.D.N.Y. Nov. 30, 2010) (request that defendants
 produce records previously produced to the CFTC “not overly burdensome”); Golden Quality Ice
 Cream Co., Inc. v. Deerfield Specialty Papers, Inc., 87 F.R.D. 53, 59 (E.D. Pa. 1980) (as to
 documents previously produced to grand jury, noting that “[s]ince the documents in question have
 already been identified and sorted, compliance with this request should impose only a minimal
 burden upon the defendants”). These cases are precisely on point, whereas Defendants cite to a
 number of cases discussing “fishing expeditions” and general “needless discovery” sought- a far
 cry from the targeted and limited relevant set of documents sought here.

         For these reasons, courts routinely order the production of documents previously produced
 to the government. See, e.g., Order, In re Diisocyanates Antitrust Litig., No. 2:18-mc-01001, ECF
 No. 149 (W.D. Pa. Jan. 15, 2019) (requiring defendants’ production of documents previously
 produced to the DOJ prior to plaintiffs filing an amended complaint); In re GSE Bonds Antitrust
 Litigation, No. 1:19-cv-01704-JSR, ECF No. 169 (S.D.N.Y. May 14, 2019) (Civil Case
 Management Plan ordering DOJ documents to be produced prior to decision on motion to dismiss);
 Minneapolis Firefighters’ Relief Ass’n v. Medtronic, Inc., No. 08-6324, 2010 WL 11470364, at
 *405 (D. Minn. Nov. 3, 2010) (ordering production of documents previously produced to
 government agencies despite burden assertion); In re Pharm. Indus. Average Wholesale Price
 Litig., No. 01-12257S, ECF No. 161 (D. Mass. Oct. 28, 2002) (ordering production of documents
 previously produced to federal or state agencies less than two months after various related
 complaints were consolidated).

         Any minimal burden Defendants might face in re-reviewing the Government Production
 for some further privilege is outweighed by both the indisputable relevance of the documents in
 the Government Production (see Fed. R. Civ. P. 26(b)(1)), and by the waste of resources that would
 result absent their prompt production. All of the other factors referenced in Rule 26(b)(1)—“the
 importance of the issues at stake in the action, the amount in controversy, the parties’ relative
 access to relevant information, the parties’ resources, the importance of the discovery in resolving
 the issues”—likewise weigh in Plaintiffs’ favor.”

        As to the importance of the issue at stake in the action, Defendants have acknowledged in
 the criminal proceeding that their “fraudulent and manipulative trading activity directly and
 proximately caused…significant harm to the integrity of core United States commodities markets,
 as well as harm to participants in correlated markets.” See Information ¶ 8. See also DPA ¶ 2
 (Defendants acknowledge that “the allegations described in the Information…are true and
Case 3:20-cv-11059-MAS-LHG Document 19 Filed 11/10/20 Page 4 of 12 PageID: 207

 Hon. Lois H. Goodman
 November 10, 2020
 Page 4


 accurate”). The amount in controversy in this proposed class action is thus substantial. Defendants
 alone have access to the relevant information. Defendants’ resources are substantial by any
 measure, and particularly in comparison to Plaintiffs’ resources. And whatever Defendants might
 produce will ultimately be important to the resolution of the entire case.

          In addition, Defendants’ alleged burden is outweighed by the waste of resources that would
 ensue absent their re-production of the Government Production. Defendants cannot dispute that
 the Government Production is overwhelmingly discoverable and highly relevant, as detailed
 below. If Plaintiffs are required to wait for the Court’s decision to receive crucial documents, and
 only then amend the complaint then on file to add information obtained from the Government
 Production, the result would cause another round of unnecessary motion to dismiss briefing and
 drag out the case for months. By contrast, if Plaintiffs receive the Government Production prior
 to filing a consolidated amended complaint, a large swath of the relevant information would be in
 that complaint, which would enable the Court to address a single motion to dismiss, based on all
 of the information that might readily be part of the record at that stage. Defendants’ implication to
 the contrary is without basis.

         Moreover, there is no question that the relevance of the Government Production vastly
 outweighs Defendants burden. There can be no question that these documents are highly relevant
 because the same conduct underlies both the DOJ and the CFTC investigations and the allegations
 in Plaintiffs’ complaints. But what most distinguishes this case from most civil cases is that
 Defendants have already admitted to the misconduct at issue. The DPA provides that The Bank of
 Nova Scotia “admits, accepts, and acknowledges that…the allegations described in the
 Information and the facts described in the Statement of Facts are true and accurate.” Id. ¶ 2. The
 Statement of Facts (which is appended to the DPA) in turn provides that Defendants’ violations
 “involved thousands of instances of unlawful trading in precious metals futures contracts by four
 traders on three continents between approximately January 2008 and July 2016, resulting in
 approximately $6,622,190 of loss to other futures market participants and significant harm to the
 integrity of core United States commodities markets.” In the DPA the BNS admitted that, between
 January 2008 and July 2016, four of their precious metals traders engaged in spoofing of futures
 transactions in the precious metals markets and agreed to pay a fine of just over $60 million. Id.
 Further, BNS agreed to pay $42 million to resolve the accusations brought by the CFTC regarding
 their spoofing conduct in the precious metals markets. In the Matter of: The Bank of Nova Scotia,
 CFTC Docket No. 20-27, at 8.

         The necessary implication of that admission is that, to a substantial degree, Plaintiffs’
 claims are not based on mere allegations, but established facts. That overlap is made clear in
 allegations from Plaintiffs’ complaints, as compared with those in the charging document filed in
 the criminal case and CFTC’s Order:

        Between at least January 2008 and until at least July 2016 (the “Class Period”),
        Defendants Bank of Nova Scotia, Corey Flaum, and John Does 1-25 engaged in
        fraudulent and manipulative trading practices in connection with the purchase and
        sale of gold, silver, platinum, and palladium futures contracts (“precious metals
        futures contracts”) traded on the New York Mercantile Exchange (“NYMEX”) and
Case 3:20-cv-11059-MAS-LHG Document 19 Filed 11/10/20 Page 5 of 12 PageID: 208

 Hon. Lois H. Goodman
 November 10, 2020
 Page 5


        the Commodity Exchange, Inc. (“COMEX”) in violation of the Commodity
        Exchange Act, 7 U.S.C. §1 et seq. (“CEA”) and the common law.

 Sterk v. The Bank of Nova Scotia, Civil Action No. 20-11059 (MAS)(LHG) (ECF No. 1, ¶1).

         During the [January 2008 until July 2016], four traders employed by THE BANK
         OF NOVA SCOTIA engaged in fraudulent and manipulative trading practices in
         connection with the purchase and sale of gold, silver, platinum, and palladium
         (collectively, “precious metals”) futures contracts on and subject to the rules of a
         registered entity, namely the New York Mercantile Exchange, Inc. (“NYMEX”)
         and Commodity Exchange, Inc. (“COMEX”), which were exchanges operated by
         the CME Group, Inc. (“CME Group”). The four precious metals traders were
         (a) Corey Flaum, who was based in New York; (b) Trader 2, who was also based
         in New York; (c) Trader 3, who was based in London; and (d) Trader 4, who was
         based in New York until 2012, and thereafter was based in Hong Kong
         (collectively, “Subject Traders”).

 USA v. The Bank of Nova Scotia, Criminal Case No. 20-707 (MAS) (ECF No. 1, ¶2).

         On thousands of occasions throughout [January 2008 until July 2016], BNS, by
         and through Corey Flaum, a BNS precious metals trader based in New York, and
         three other BNS precious metals traders, each of whom acted independently
         (“Traders”), placed orders to buy or sell certain gold and silver futures contracts
         traded on the Commodity Exchange, Inc. (“COMEX”) with the intent to cancel
         those orders before execution (i.e., “spoofing”). In doing so, the Traders engaged
         in a manipulative and deceptive conduct, intentionally sending false signals of
         supply or demand designed to deceive market participants into executing against
         other orders the Traders wanted executed. The Traders engaged in this conduct
         with the intent to manipulate market prices.

 In the Matter of: The Bank of Nova Scotia, CFTC Docket No. 20-27, at 2 (footnote omitted).

          The fundamental overlap between the DOJ’s and CFTC’s enforcement actions and the
 Plaintiffs’ civil allegations is inescapable, thus demonstrating the obvious relevance of the
 Government Production and obviating Defendants’ claim that they will have to perform a
 burdensome (self-induced) relevance re-review. See, e.g., In re Milk Prods. Antitrust Litig., 84 F.
 Supp. 2d 1016, 1027-28 (D. Minn. 1997) (“[T]o the extent that [documents produced to regulators]
 may lead to discoverable information, Defendants must turn them over.”). Without the
 Government Production, Plaintiffs are at an informational disadvantage in filing a consolidated
 amended complaint. Additionally, Plaintiffs will be hindered in making informed decisions as to
 litigation strategy and settlement. See, e.g., In re Pre-Filled Propane Tank Antitrust Litig., Master
 Case No. 14-02567, 2015 WL 11022887, at *4 (W.D. Mo. Feb. 24, 2015) (“[I]n a case involving
 a concurrent governmental investigation, a stay on discovery of material submitted to a
 government agency would put the plaintiffs at a comparative disadvantage.”). Furthermore, absent
Case 3:20-cv-11059-MAS-LHG Document 19 Filed 11/10/20 Page 6 of 12 PageID: 209

 Hon. Lois H. Goodman
 November 10, 2020
 Page 6


 the Government Production, Plaintiffs will be negotiating document preservation and custodians
 in a vacuum.

          Defendants seek to avoid the production altogether based primarily by prematurely
 litigating entirely speculative issues of standing before an amended consolidated complaint has
 been filed. But that argument is based strictly on complaints that will become irrelevant upon
 Plaintiffs’ filing of a consolidated amended complaint, the content of which is necessarily
 unknown to Defendants. Plaintiffs will note that the illustrative examples of spoofing referenced
 in the soon-to-be obsolete initial complaints are but a fraction of the actual instances of spoofing
 that occurred during the relevant period. As quoted above, BNS “[o]n thousands of occasions
 throughout [January 2008 until July 2016] . . . placed orders to buy or sell certain gold and silver
 futures contracts . . . with the intent to cancel those orders before execution (i.e., “spoofing”).” In
 the Matter of: The Bank of Nova Scotia, CFTC Docket No. 20-27, at 2.

         DEFENDANTS’ POSITION AS TO THE GOVERNMENT PRODUCTION

         Plaintiffs demand to obtain discovery “immediately” from Defendants The Bank of Nova
 Scotia, Scotia Capital (USA) Inc., Scotia Holdings (US) Inc., Scotiabanc Inc., and The Bank of
 Nova Scotia Trust Company of New York (collectively, “BNS Defendants”) (ECF No. 15 at 2).
 Plaintiffs’ demand should be denied. Permitting discovery before Plaintiffs file their consolidated
 amended complaint and before BNS Defendants have an opportunity to test the sufficiency of that
 yet-to-be-filed pleading would be premature and a waste of judicial and party resources. That is
 especially true because Plaintiffs’ initial complaints fail even to show that Plaintiffs have Article
 III standing, let alone plead facts plausibly supporting Plaintiffs’ claimed entitlement to recover
 from BNS Defendants. In addition, Plaintiffs’ blithe assertion that their demand imposes “little to
 no burden” on BNS Defendants is simply wrong. Id. at 3. On the contrary, the discovery Plaintiffs
 seek would impose significant burdens that BNS Defendants should not be made to bear before
 having an opportunity to move against the operative complaint. BNS Defendants respectfully
 request an order (1) denying Plaintiffs’ request for immediate production before an operative
 complaint is filed; (2) directing Plaintiffs to file their consolidated amended complaint forthwith;
 and (3) staying discovery until the Court decides BNS Defendants’ anticipated motion to dismiss.3

        Two principal reasons support that result.

         First, Plaintiffs’ discovery demand is premature. As noted, Plaintiffs have stated that they
 intend to file a consolidated amended complaint (CAC). ECF No. 15 at 2. Thus, the ten complaints
 currently on file with the Court will be superseded and will not constitute the operative pleadings
 in this case. Defendants are entitled to an opportunity to test the sufficiency of Plaintiffs’ actual


 3
        BNS Defendants do not intend to waive, and do not waive, any of their defenses, including
 without limitation any defenses they may have based on lack of personal jurisdiction, requirements
 for mandatory arbitration, or any other ground, by responding to Plaintiffs’ discovery demand as
 ordered by the Court.
Case 3:20-cv-11059-MAS-LHG Document 19 Filed 11/10/20 Page 7 of 12 PageID: 210

 Hon. Lois H. Goodman
 November 10, 2020
 Page 7


 pleading before the case goes forward to discovery, if it ever does. At this point, neither BNS
 Defendants nor anyone else has even seen that pleading.

         Requiring Plaintiffs to plead their claims and survive a motion to dismiss before permitting
 discovery makes sense from a standpoint of both fairness and efficiency. The ten complaints
 currently on file are facially deficient in multiple respects, raising serious questions about whether
 Plaintiffs will be able to pursue their claims in this case. If those questions persist once Plaintiffs
 have filed their amended pleading, they should be answered before BNS Defendants are subjected
 to the burdens and expense of discovery or required to disclose potentially sensitive confidential
 information to a group of private plaintiffs.

          In particular, and as communicated to Plaintiffs during the meet and confer process,
 Plaintiffs’ ten initial complaints fail to demonstrate that any Plaintiff has Article III standing. That
 is fatal. To support this Court’s exercise of subject matter jurisdiction, Plaintiffs must plead facts
 showing that they suffered a concrete and particularized injury in fact that is fairly traceable to
 Defendants’ alleged conduct and likely to be redressed by a favorable decision. Lujan v. Defenders
 of Wildlife, 504 U.S. 555, 560-61 (1992). The Court has an “independent obligation at all stages
 of the litigation to insure the presence of subject matter jurisdiction.” Franklin Mut. Ins. Co. v.
 Broan-Nutone LLC, 2012 WL 12902719, at *1 (D.N.J. Mar. 30, 2012).

         Here, Plaintiffs cannot demonstrate Article III standing because, among other things, they
 have not plausibly alleged the requisite injury in fact. Instead, Plaintiffs plead their own supposed
 injuries only in the vaguest, most conclusory terms. Plaintiff Robert Charles Class A, L.P., for
 example, alleges that it “traded at artificial prices throughout the Class Period caused by
 Defendants’ manipulation,” but does not describe the type, date, time, size, or direction of even
 one single trade it allegedly made. Compl. ¶ 66, Robert Charles Class A., L.P. v. Bank of Nova
 Scotia, No. 20-cv-13116 (D.N.J.) (ECF No. 1). Neither does any of the other complaints. Plaintiffs
 possess such information, and could have alleged it if they had chosen to do so. Plaintiffs also
 possess detailed information, set forth in Defendant The Bank of Nova Scotia’s government
 settlements, concerning multiple trades by The Bank of Nova Scotia—including the nature,
 direction, date, and time of the trades, down to the millisecond. See ECF No. 15-1 at 31-34. But
 not a single Plaintiff claims to have traded in a market, at a time, and in a direction that would have
 caused it to be injured by any of the identified trades. The result of Plaintiffs’ apparently tactical
 omission is that there is no plausible basis to conclude that any such injury to Plaintiffs actually
 occurred.4



 4
        To the extent Plaintiffs believe they require information concerning trading activity that is
 not described in The Bank of Nova Scotia’s government settlements, Plaintiffs (and all other
 market participants) can obtain such information from the CME Group, which operates the
 NYMEX and COMEX exchanges on which Plaintiffs claim to have traded. The CME Group,
 unlike BNS Defendants, maintains a comprehensive database reflecting historical trading on its
 exchanges. It makes much of that data publicly available through its CME DataMine system (see
 generally    https://www.cmegroup.com/confluence/display/EPICSANDBOX/CME+DataMine)
Case 3:20-cv-11059-MAS-LHG Document 19 Filed 11/10/20 Page 8 of 12 PageID: 211

 Hon. Lois H. Goodman
 November 10, 2020
 Page 8


         Plaintiffs’ lack of Article III standing is only one of several deficiencies evident on the face
 of the complaints. Another is Plaintiffs’ failure to plausibly allege facts supporting statutory
 standing under the CEA, which requires private plaintiffs to show “actual damages.” 7 U.S.C.
 § 25(a)(1). Another is Plaintiffs’ likely failure to plead a basis for this Court to exercise personal
 jurisdiction over at least some of the claims in this case. BNS Defendants expect to assert yet other
 grounds in their eventual motion to dismiss.5 To the extent Plaintiffs contend that they are entitled
 to discovery to help them correct those deficiencies, that is plainly wrong. The Third Circuit has
 explained that “discovery is not intended as a fishing expedition permitting the speculative
 pleading of a case first and then pursuing discovery to support it; the plaintiff must have some
 basis in fact for the action.” Zuk v. Eastern Pa. Psychiatric Inst. of Med. College of Pa., 103 F.3d
 294, 299 (3d Cir. 1996); see also Levey v. Brownstone Inv. Grp., LLC, 590 F. App’x 132, 137 (3d
 Cir. 2014) (“factual basis” of pleading “was so thin that it failed to meet even the minimal pleading
 standard” and thus plaintiff was “plainly not entitled to burden [defendant] with discovery”); Smith
 v. Lyons, Doughty & Veldhuius, P.C., 2008 WL 2885887, at *5 (D.N.J. July 23, 2008) (purpose of
 discovery is not to help plaintiff “search[] for evidence in support of facts he has not yet pleaded”).

        Finally, even if Plaintiffs’ claims are not eventually dismissed in their entirety (as BNS
 Defendants submit should occur), resolution of BNS Defendants’ arguments for dismissal before
 discovery begins will still serve the twin goals of fairness and efficiency. That is because the
 Court’s decision concerning BNS Defendants’ arguments will determine which claims survive,
 and to what extent, and as asserted by and against which parties to the litigation, which in turn will
 determine the nature and extent of discovery the case requires. See, e.g., In re Graphics Processing
 Units Antitrust Litig., 2007 WL 2127577, at *5 (N.D. Cal. July 24, 2007) (staying discovery where
 decision on pending motion to dismiss would put parties and court “in a much better position to
 evaluate how much, if any, discovery to allow”). Proceeding now, in the manner Plaintiffs
 demand, will needlessly burden BNS Defendants with discovery that may turn out to lack
 relevance to any viable claim. In contrast, Plaintiffs have articulated no meaningful prejudice to
 themselves if discovery proceeds after an operative complaint is on file and after BNS Defendants
 have had an opportunity to test the sufficiency of that pleading.

         Plaintiffs argue that their demand to obtain discovery before pleading their claims is
 “routine,” ECF No. 15 at 3, but Plaintiffs are mistaken. In fact, “[d]iscovery in the absence of an
 operative pleading … does not fit easily within the framework established by the Federal Rules”
 and “is generally not permitted.” In re Flash Memory Antitrust Litig., 2008 WL 62278, at *5 (N.D.
 Cal. Jan. 4, 2008) (collecting cases). Far more customary is the approach Defendants request,
 which avoids subjecting the parties to discovery in relation to claims that likely will not survive.


 and, to the extent Plaintiffs find the DataMine system insufficient to their needs, they are free to
 request additional data directly from the CME Group by subpoena or otherwise.
 5
         To the extent the Court concludes that it should decide the issue of subject matter
 jurisdiction or any other ground for dismissal available to BNS Defendants now, based on the
 currently operative pleadings, BNS Defendants respectfully request an opportunity to brief those
 grounds in full in a motion to dismiss.
Case 3:20-cv-11059-MAS-LHG Document 19 Filed 11/10/20 Page 9 of 12 PageID: 212

 Hon. Lois H. Goodman
 November 10, 2020
 Page 9


 See Mann v. Brenner, 375 F. App’x 232, 239 (3d Cir. 2010) (affirming stay of discovery pending
 motion to dismiss because “if the motion is granted, discovery would be futile”) (citing Neitzke v.
 Williams, 490 U.S. 319, 326-27 (1989) (Rule 12(b)(6) intends to “streamline[] litigation by
 dispensing with needless discovery”); Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367
 (11th Cir. 1997) (“A motion to dismiss based on failure to state a claim for relief should ... be
 resolved before discovery begins.”); Rutman Wine Co. v. E. & J. Gallo Winery, 829 F.2d 729, 738
 (9th Cir. 1987) (permitting discovery before deciding motion to dismiss “defies common sense”
 because the purpose of Rule 12(b)(6) “is to enable defendants to challenge the legal sufficiency of
 complaints without subjecting themselves to discovery”)); Newsome v. City of Newark, 2014 WL
 1767562, at *2 (D.N.J. May 2, 2014) (staying discovery where resolution of motion to dismiss on
 grounds of immunity would “streamline[]” the litigation); Actelion Pharm. Ltd. v. Apotex Inc.,
 2013 WL 5524078 (D.N.J. Sept. 6, 2013) (staying discovery pending resolution of a dispositive
 motion).

         That is especially so where, as here, jurisdictional and other deficiencies are evident on the
 face of the complaint and a motion to dismiss likely will dispose of the case. Thus, for example,
 in Sepulveda v. United States, 2014 WL 1344601 (M.D. Pa. Apr. 4, 2014), the court declined to
 permit discovery before a decision on a motion to dismiss asserting lack of subject matter
 jurisdiction. The court explained that “[p]arties who file motions which may present potentially
 meritorious and complete legal defenses to civil actions should not be put to the time, expense and
 burden of factual discovery until after these claimed legal defenses are addressed by the court,”
 and, further, “[t]his principle applies with particular force to motions to dismiss under Rule
 12(b)(1) which raise jurisdictional challenges to a lawsuit.” Id. at *2. Rather, “[w]hen a motion
 to dismiss is based on lack of subject matter jurisdiction pursuant to Rule 12(b)(1) … the Court
 should consider the Rule 12(b)(1) challenge first.” Id. The same conclusion applies with even
 more force in this case, where BNS Defendants have not even had a chance to present their
 arguments under Rules 12(b)(1), 12(b)(2), and 12(b)(6), much less obtain a decision on those
 arguments. See also, e.g., Boelter v. Hearst Commc’ns, Inc., 2016 WL 361554, at *5 (S.D.N.Y.
 Jan. 28, 2016) (no discovery before resolution of motion to dismiss for lack of standing); Ellington
 Credit Fund, Ltd. v. Select Portfolio Servs., Inc., 2008 WL 11510668, at *3 (S.D.N.Y. June 12,
 2008) (same).6


 6
          The cases upon which Plaintiffs rely in their initial letter of October 28, 2020 and in this
 joint submission for the proposition that courts “routinely order” early production do not support
 that proposition. To the contrary, nearly all of the cited cases involve production requests made
 after the filing of an operative complaint, after the defendants had an opportunity to raise threshold
 jurisdictional issues to the court, and/or where no jurisdictional issues were raised. See In re
 Equifax Inc. Sec. Litig., 2018 WL 3023278, at *1 (N.D. Ga. June 18, 2018) (permitting limited
 “case management and discovery planning,” but no document production, after plaintiffs filed an
 operative complaint and where no jurisdictional issues were raised); In re Broiler Chicken Antitrust
 Litig., 2017 WL 4417447, at *5, *7 (N.D. Ill. Sept. 28, 2017) (noting that “reflexive production of
 documents previously provided to governmental entities is not appropriate”); In re Pre-Filled
 Propane Tank Antitrust Litig., 2015 WL 11022887, at *4 (W.D. Mo. Feb. 24, 2015) (granting
Case 3:20-cv-11059-MAS-LHG Document 19 Filed 11/10/20 Page 10 of 12 PageID: 213

 Hon. Lois H. Goodman
 November 10, 2020
 Page 10




 defendants’ motion to stay discovery of documents produced to the FTC pending resolution of
 defendants’ motion to dismiss); Minneapolis Firefighters’ Relief Ass’n v. Medtronic, Inc., 2010
 WL 11470364 (D. Minn. Nov. 3, 2010) (granting in part motion to compel discovery nine months
 after decision on motion to dismiss); In re Milk Prods. Antitrust Litig., 84 F. Supp. 2d 1016 (D.
 Minn. 1997) (granting in part motion to compel discovery after deciding motion to dismiss); see
 also In re GSE Bonds Antitrust Litig., No. 1:19-cv-01704, ECF No. 169 (S.D.N.Y. May 14, 2019)
 (addressing production request after operative complaint was filed and where no jurisdictional
 issues were raised); In re Pool Prods. Dist. Mkt. Antitrust Litig., No. 12-md-02328, ECF No. 93
 (E.D. La. June, 4, 2012) (same); In re High Tech Employee Antitrust Litig., No. 11-cv-2509, ECF
 No. 88 (N.D. Cal. Oct. 26, 2011) (same); In re Platinum & Palladium Commodities Litig., 2010
 WL 11578945 (S.D.N.Y. Nov. 30, 2010) (same); In re Dairy Farmers of Am., Inc. Cheese
 Antitrust Litig., No. 1:09-cv-03690, ECF No. 75 (N.D. Ill. Mar. 4, 2010) (same); In re Tyco Int’l
 Multidistrict Litig., 2003 WL 23830479 (D.N.H. Jan. 29, 2003) (same); In re Pharm. Indus.
 Average Wholesale Price Litig., No. 01-12257, ECF No. 161 (D. Mass. Oct. 28, 2002) (same);
 Golden Quality Ice Cream Co., Inc. v. Deerfield Specialty Papers, Inc., 87 F.R.D. 53 (E.D. Pa.
 1980) (same). Also unhelpful to Plaintiffs are In re Liquid Aluminum Sulfate Antitrust Litigation,
 No. 16-md-2687, ECF No. 209 (D.N.J. July 5, 2016) (ordering production before an amended
 complaint where no jurisdictional issues were raised by the initial complaints, there was no
 indication of a “fishing expedition,” and no defendant objected on the basis of burden); In re
 Lithium Ion Batteries Antitrust Litigation, 2013 WL 2237887, at * 2 (N.D. Cal. May 21, 2013)
 (ordering discovery before filing of consolidated amended complaint where defendants did not
 object on the basis of burden, staying discovery for defendants who did object on burden, and
 noting that “[s]tays of discovery may be warranted where a motion to dismiss can resolve a
 threshold issue such as jurisdiction”); In re Diisocyanates Antitrust Litigation, No. 2:18-mc-01001,
 ECF No. 149 (W.D. Pa. Jan. 15, 2019) (ordering production before an amended complaint where
 no jurisdictional issues were raised by the initial complaints); and In re Dairy Farmers of America,
 Inc. Cheese Antitrust Litigation, No. 1:09-cv-03690, ECF No. 75 (N.D. Ill. Mar. 4, 2010) (same).
 The only case cited by Plaintiffs that involved a standing challenge, Anastasio v. Total Power
 North America, Inc., No. 1:15-cv-9689, ECF No. 78 (S.D.N.Y. July 27, 2016), is readily
 distinguishable in that it involved a production request made after the plaintiffs filed a fourth
 amended complaint, after briefing on a motion to dismiss was nearly complete, and after the court
 stated that it could not “determine that this is a case that will be dismissed on the basis of the
 motion.” Finally, Plaintiffs cite a handful of cases involving requests to stay discovery, but those
 cases, too, are distinguishable, including because none of them contemplated discovery in advance
 of an operative complaint. Other factors distinguish the four cases as well. See Udeen v. Subaru
 of Am., Inc., 378 F. Supp. 3d 330, 333 (D.N.J. 2019) (court found delay would result in prejudice
 to plaintiffs); Maher Terminals, LLC v. Port Auth. of N.Y. & N.J., 2013 WL 2253532, at *3 (D.N.J.
 May 22, 2013) (court identified no evidence that requested discovery was unduly burdensome);
 High 5 Games, LLC v. Marks, 2018 WL 4462477, at *3 (D.N.J. Sept. 18, 2018) (court permitted
 discovery where “this case has been pending for too long”); Spathos v. Smart Payment Plan, LLC,
 2016 WL 9211648, at *1 (D.N.J. April 25, 2016) (court permitted discovery according to schedule
 taking into consideration defendants’ concerns regarding judicial economy and prejudice).
Case 3:20-cv-11059-MAS-LHG Document 19 Filed 11/10/20 Page 11 of 12 PageID: 214

 Hon. Lois H. Goodman
 November 10, 2020
 Page 11


         In short, “[a] stay of discovery pending the determination of a dispositive motion is an
 eminently logical means to prevent wasting the time and effort of all concerned, and to make the
 most efficient use of judicial resources.” Chavous v. District of Columbia Fin. Responsibility &
 Mgmt. Assistance Auth., 201 F.R.D. 1, 2, (D.D.C. 2001). That sound logic, without more, compels
 denial of Plaintiffs’ premature demand.

           Second, Plaintiffs’ assertions that the discovery they seek will impose “minimal burden,”
 because The Bank of Nova Scotia’s prior productions to the U.S. Department of Justice (DOJ) and
 Commodity Futures Trading Commission (CFTC) (together, Government Productions) can be
 shared with Plaintiffs “at minimal expense and effort,” and will “otherwise be produced later in
 this litigation” (ECF No. 15 at 2-3) are wrong on all counts. Critically, Plaintiffs’ demand assumes
 that, if this case goes forward, they will be entitled to the entirety of the Government Productions—
 but there is no basis to assume that. “[T]he compelled act of turning records over to the
 government pursuant to [a] subpoena does not mean that everyone else has an equal right to
 rummage through the same records.” In re Graphics Processing Units Antitrust Litig., 2007 WL
 2127577, at *5.

         Instead, if the Government Productions are subject to discovery, BNS Defendants will be
 required to undertake a burdensome process of review to identify documents and information in
 relation to which BNS Defendants must object to production. This would not be a “push button”
 exercise. Instead, the process required would be complex and labor intensive, inasmuch as the
 Government Productions are voluminous, containing over 1,000,000 pages of material and nearly
 1,000 unique audio recordings, and include several types of information whose production BNS
 Defendants will resist. In particular:

           For certain custodians, The Bank of Nova Scotia produced all communications for
            multiple months with minor exceptions, resulting in production of over 700,000 pages
            of unfiltered electronic communications. Those materials unquestionably include a
            large volume of documents and information that lack any relevance to the claims and
            defenses in this case. Should this action proceed to discovery, BNS Defendants will
            oppose production of any such irrelevant documents, whose production would not be
            proportional to the needs of this case.

           The Government Productions include confidential personal information, e.g.,
            personnel files for dozens of BNS employees. Not only is that material highly
            sensitive, but much of it is, again, irrelevant to the claims and defenses here. Should
            this action proceed to discovery, BNS Defendants will oppose production of such
            material.

           The Government Productions include materials that were produced subject to Federal
            Rule of Evidence 408, as well as privileged material that was produced on a non-
            waiver basis or was the subject of eventual clawback requests. BNS Defendants
            intend to oppose production of these materials.
Case 3:20-cv-11059-MAS-LHG Document 19 Filed 11/10/20 Page 12 of 12 PageID: 215

 Hon. Lois H. Goodman
 November 10, 2020
 Page 12


           The Government Productions include significant quantities of confidential
            commercial information. Again, BNS Defendants will oppose production of such
            information to the extent that it is not relevant to the parties’ claims and defenses,
            such that its production would not be proportional to the needs of the case.

         Analyzing the Government Productions to identify and assert objections concerning
 production of protected and/or irrelevant material will impose substantial burdens and costs on
 BNS Defendants. Plaintiffs provide no basis to impose such burdens and costs now, before they
 file an operative complaint and before dispositive threshold issues can be considered, including
 the jurisdictional issues described above. In similar circumstances, courts frequently deny
 discovery. For example, in In re Term Commodities Cotton Futures Litigation, 2013 WL 1907738
 (S.D.N.Y. May 8, 2013), the court denied a demand for a prior CFTC production where a motion
 to dismiss was pending and the demand would have required re-review of 90,000 pages of
 produced documents—which it described as “not an insignificant number.” Id. at *6. Similarly,
 in Nexstar Broadcasting, Inc. v. Granite Broadcasting Corp., 2011 WL 4345432 (N.D. Ind. Sept.
 15, 2011), the court denied a demand for material produced to a state attorney general where a
 motion to dismiss was pending and the defendant otherwise would be required to “parse out …
 relevant and non-confidential information.” Id. at *4. The result here should be the same.

                                      Respectfully submitted,

      CARELLA, BYRNE, CECCHI,                            WILMER CUTLER PICKERING HALE
   OLSTEIN, BRODY & AGNELLO, P.C.                                AND DORR LLP

             /s/ James E. Cecchi                               BROWN & CONNERY, LLP

             JAMES E. CECCHI                                       /s/ Susan M. Leming

                                                                   SUSAN M. LEMING

 cc:    All Counsel (via ECF)
